Page 1 of 5

UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLOR|DA

FORT MYERS D|VIS|ON
UN|TED STATES OF AMER|CA
v_ Case Number: 2:18-cr-92-FtM-38MRM
JoRDAN M_ BENNETT USM Number: 70697-018

 

Roy W. Foxal|, CJA
2429 First St
Ft Myers, FL 33901

JUDGMENT lN A CR|M|NAL CASE

The defendant pleaded guilty to Count Six of the indictmentl The defendant is adjudicated guilty of these offenses:

Date Offense Count
Tit|e & Section Nature of Offense Concluded Number(s)
21 U.S.C. §§ 841(a)(1), Possession with intent to Distribute Cocaine November1, 2016 Six

841(b)(1)(C) and 2

The defendant is sentenced as provided in pages 2 through 5 of this judgment The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

Count 2 dismissed on the motion of the United States.

lT lS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. |f ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendants economic circumstances

Date of imposition of Judgment:

March 4, 2019 .

 

§HER\ PoLsTER cHAPPELL \_/
uNlTED sTATEs DlsTRlcT wch

l\/|arch _7_, 2019

AO 2455 (Rev. 11/16) Judgment in a Crimina| Case

Page 2 Of 5

Jordan M. Bennett
2:18-cr-92-FtM-38MRM

PRQBAT|ON
The defendant is hereby placed on probation for a term of 5 years.

MANDATORY COND|T|ONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
You must cooperate in the collection of DNA as directed by the probation officer.

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

|f this judgment imposes a tine, you must pay in accordance with the Schedule of Payments sheet of this
judgment

You must notify the court of any material change in your economic circumstances that might affect your ability to
pay restitution, fines, or special assessments

.‘»*’.N.-‘

.<»_oi.e

."

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.

STANDARD COND|T|ONS OF SUPERV|S|ON

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72
hours of the time you were sentenced, unless the probation ofhcer instructs you to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer
about how and when you must report to the probation officerl and you must report to the probation officer as
instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. lf you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
before the change. |f notifying the probation ocher in advance is not possible due to unanticipated circumstancesl
you must notify the probation officer within 72 hours of becoming aware cfa change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. |f you do not have full-time employment you must try to Hnd full-time employment
unless the probation officer excuses you from doing so. lf you plan to change where you work or anything about
your work (such as your position or yourjob responsibilities), you must notify the probation officer at least 10 days
before the change. |f notifying the probation ofhcer at least 10 days in advance is not possible due to
unanticipated circumstances you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. |f you know
someone has been convicted of a felony, you must not knowingly communicate or interact with that person
without first getting the permission of the probation ofhcer.

AO 2458 (Rev. 11l16) Judgment in a Criminal Case

Page 3 of 5

Jordan M. Bennett
2:18-cr-92-FtM-38MRM

9.

10.

11.

12.

13.

lf you are arrested or questioned by a law enforcement officer. you must notify the probation ofhcer within 72
hours.

¥ou must not own, possess, or have access to a firearml ammunition, destructive device, or dangerous weapon
(i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
another person such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation
officer may require you to notify the person about the risk and you must comply with that instruction. The
probation officer may contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions For further information regarding these conditions, see Overvi'ew of
Probati'on and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Sig nature: Date:

 

AO 2458 (Rev. 11/16) Judgment in a Criminal Case

Page 4 of 5

Jordan M. Bennett
2:18-cr-92-FtNl-38MRM

ADD|T|GNAL COND|T|ONS 0F PROBAT|ON

The defendant shall also comply with the following additional conditions of probation:

o The defendant shall participate in the Home Detention program for a period of 180 days. During this time, the
defendant will remain at the defendants place of residence except for employment and other activities approved in
advance by the Probation thce. The defendant will be subject to the standard conditions of Home Detention
adopted for use in the Middle District of Florida, which may include the requirement to wear an electronic monitoring
device and to follow electronic monitoring procedures specified by the Probation Office. Further, the defendant
shall be required to contribute to the costs of these services not to exceed an amount determined reasonable by
the Probation Office based on the defendant's ability to pay. '

o The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
officer’s instructions regarding the implementation of this court directive Further, the defendant shall contribute to
the costs of these services not to exceed an amount determined reasonable by the Probation Office’s S|iding Sca|e
for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
to submit to random drug testing.

o The defendant shall provide the probation officer access to any requested financial information

¢ The defendant shall submit to a search of his person, residence, place of business, any storage units under the
defendants control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
condition of release. Fai|ure to submit to a search may be grounds for revocation. The defendant shall inform any
other residents that the premises may be subject to a search pursuant to this condition.

o The defendant shall cooperate in the collection of DNA, as directed by the Probation thcer.

o The mandatory drug testing requirements of the Vio|ent Crime Control Act are imposed. The Court orders the
defendant to submit to random drug testing not to exceed 104 tests per year.

AO 2453 (Rev. 11/16) Judgment in a Crimina| Case

Page 5 of 5

Jordan M. Bennett
2:18-cr-92-FtM-38MRM

CR|M|NAL MONETARY PENALT|ES

' The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.

Assessment JVTA Assessment1 m Restitution
TOTALS $100.00 $0.00 $0 $0
SCHEDULE OF PAYMENTS

Un|es_s the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment payment of criminal monetary penalties shall be due during the period of imprisonment A|l criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ lnmate Financial Responsibility Program,
are made to the clerk of the court, unless othenrvise directed by the court, the probation officer. or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal, (3) restitution interest, (4) fine

principal, (5) fine interest, (6) community restitution, (7) JVTA assessment1 (8) penalties, and (9) costs, including cost of
prosecution and court costs.

'Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but before April 23, 1996.

 

' Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
" Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, l1994, but before April 23. 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case

